Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Application Status
Present office action is in response to amendment filed 03/16/2021. Claims 1, 2, 5-9, 12, 13 and 16-19 are amended. Claims 3, 4, 14 and 15 are cancelled. Claims 21-24 are added. Claims 1, 2, 5-13 and 16-24 are currently pending in the application.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-13 and 16-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	In regard to representative independent claim 1:
	Step 1: Statutory Category?
	The claim recites a series of steps and, therefore, is a process.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 7
Revised 2019 Guidance
method for computing device information routing and display executed at an online computing system comprising:
Abstract idea: a method…information routing and display could be performed as a mental process (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.
The computing device and online computing system are additional non-abstract limitations.
[1] receiving, by the online computing system over a network, real-time GPS location data from each of a plurality of computing devices, each of the plurality of computing devices associated with a respective user
Receiving location data, i.e., data
gathering, is merely insignificant extra-solution activity that does not add
significantly more to the abstract idea to
render the claimed invention patent eligible. Revised Guidance 55, n.31; see also MPEP § 2106.05(g); and see buySAFE, 765 F.3d at 1355 (computer
receives and sends information over a
network).

The online computing system,  network, and plurality of computing devices are additional non-abstract limitations.
 generating from the received real-time GPS location data, a profile for each user comprising specific venues that the user has visited, a number of times the user has visited each specific venue of the specific venues, date, time and duration of each visit to each specific venue, a category of each specific venue, and one or more map scales
Abstract Idea: generating a profile for each user is a method of organizing human activity such as managing personal behavior or relationships
or interactions between people (including social activities, teaching, and
following rules or instructions)” that can be performed alternatively by a person as a mental process (including an observation, evaluation, judgment, opinion). See MPEP § 2106.04(a)(2)(III)(A).
[3] analyzing the profile data for each user to generate a list of users knowledgeable about a first category of venue at a particular map scale
Abstract Idea: analyzing is an abstract idea, i.e., “an observation, evaluation, judgment, opinion” which could be performed as a mental process. See MPEP § 2106.04(a)(2)(III)(A).
[4] performing operations comprising: 
assigning points to a user based on a number and frequency of visits to one or more venues in the first category of venue

Abstract Idea: assigning points to a user is a method of organizing human activity such as managing personal behavior or . See MPEP § 2106.04(a)(2)(III)(A).
 identifying map scales corresponding to the visits to the one or more venues in the first category of venue and assigning points to the user based on the identified map scales corresponding to the particular map scale
Abstract Idea: identifying is an abstract idea, i.e., “an observation, evaluation, judgment, opinion” which could be performed as a mental process. See MPEP § 2106.04(a)(2)(III)(A).
[6] generating a total score for the user based on the assigned points to the user
Abstract Idea: generating a total score is a method of organizing human activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” that can be performed alternatively by a person as a mental process (including an observation, . See MPEP § 2106.04(a)(2)(III)(A); MPEP § 2106.04(a)(2)(II); see also MPEP § 2106.04(a)(2)(II)(C).
 adding the user to the list of users knowledgeable upon determining that the total score for the user exceeds a threshold score
Abstract Idea: adding the user to the list of knowledgeable users is a method of organizing human activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” that can be performed alternatively by a person as a mental process (including an observation, evaluation, judgment, opinion). See MPEP § 2106.04(a)(2)(III)(A); MPEP § 2106.04(a)(2)(II); see also MPEP § 2106.04(a)(2)(II)(C).
[8] receiving, by the online computing system, a query from a first computing device
Receiving location data, i.e., data
gathering, is merely insignificant extra-solution activity that does not add
significantly more to the abstract idea to
See MPEP § 2106.05(g); Revised Guidance 55, n.31; see In re Bilski, 545 F.3d 943, 962 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (“[T]he involvement of the machine or transformation in the claimed process must not merely be insignificant extra-solution activity”).

The online computing system and first computing device are additional non-abstract limitations.
 routing the query, in real time by the online computing system, to one or more users knowledgeable about the query
Transmitting information (“routing” the query) is insignificant extra-solution
activity. Revised Guidance 55, n.31; see
also MPEP § 2106.05(g); see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355
(Fed. Cir. 2014) (computer receives and
sends information over a network).

The online computing system is an additional non-abstract limitation.
 analyzing the query to determine a category of venue associated with the query and map scale based on a scale of map displayed on the first computing device
Abstract Idea: analyzing is an abstract idea, i.e., “an observation, evaluation, judgment, opinion” which could be performed as a mental process. See MPEP § 2106.04(a)(2)(III)(A).

The first computing device is an additional non-abstract limitation.
[11] determining that the category of venue and map scale correspond to the first category at the particular map scale
Abstract Idea: determining is an abstract idea, i.e., “an observation, evaluation, judgment, opinion” which could be performed as a mental process. See MPEP § 2106.04(a)(2)(III)(A).

The first computing device is an additional non-abstract limitation.
[12] transmitting, to each computing device associated with each user in the list of users knowledgeable about the first category of venue at the particular map scale, the received query from the first computing device
Transmitting information is insignificant extra-solution activity. Revised Guidance 55, n.31; see also MPEP § 2106.05(g); see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network).

The each computing device and the first computing device are additional non-abstract limitations.
 receiving, by the online computing system over the network, a response to the query about the venue from each of the computing devices associated with a subset of users in the list of users
Receiving location data, i.e., data
gathering, is merely insignificant extra-solution activity that does not add
significantly more to the abstract idea to
render the claimed invention patent eligible. Revised Guidance 55, n.31; see also MPEP § 2106.05(g); and see buySAFE, 765 F.3d at 1355 (computer
receives and sends information over a
network).

The online computing system, network and each of the computing devices are additional non-abstract limitations.
[14] causing display, in real time on a user interface of the first computing device, of the response to the query from each of the computing devices 
See 2019 Revised Guidance, 84 Fed. Reg. 55 (citing MPEP § 2106.05(g)); see also Elec. Power Grp., LLC v. Alstom S.A., 
analysis.”).

The user interface of the first computing device and each of the computing devices are additional non-abstract limitations.
 updating, by the online computing system, the total score for each user of the subset of users based on the response received from the computing device associated with each user of the subset of users
Abstract Idea: updating the total score is a method of organizing human activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” that can be performed alternatively by a person as a mental process (including an observation, evaluation, judgment, opinion). See MPEP § 2106.04(a)(2)(III)(A); MPEP § see also MPEP § 2106.04(a)(2)(II)(C).

The online computing system and the computing device are additional non-abstract limitations.


	It is apparent that, other than reciting the additional non-abstract limitations noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being a method of organizing human activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions, that can be performed alternatively by a person as a mental process (including an observation, evaluation, judgment, opinion). The mere nominal recitation of the additional elements of the “online computing system”, “network”, “plurality of computing devices”, “first computing device” and “user interface of the first computing device” and automation of manual processes does not take the claim out of the method of organizing human activity and mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional elements of the “online computing system”, “network”, “plurality of computing devices”, “first computing device” and user interface of the first computing device” which are recited at a high level of generality. The originally filed Specification provides supporting exemplary descriptions of the noted additional elements as generic computer components. See Specification [0013]: the system provides a user interface with graphical elements overlayed on a scaled map that represent one or more users or venues/events ("annotations"); [0015]: FIG. 1 is a network diagram; [0044]: correlating a venue/event to one or more categories (which are gathered from external networked sources such as Foursquare, Facebook, and others); [0061]: a wired or wireless network 50…Communication devices 20 and 30 and the server 40 may be implemented as a processor enabled device including, but not limited to, personal computers, laptops, smart phones, and handheld devices; [0074]: stores and updates a database; [0094]: user interface of the communication device…; [00117]: Processor enabled device 550 preferably includes a main memory 565 and may also include a secondary memory 570. The main memory 565 provides storage of instructions…; [00122]: computer software or executable code may be transferred to processor enabled device 550 from a network server via communication interface 590…; [00123]: integrated digital services network ("ISDN"); [ [00124]:  a wired or wireless network, or any variety of other communication link; [00128]: system 550 also includes optional wireless communication components that facilitate wireless communication over a voice and over a data network; [00135]: modules, and methods described in connection with the embodiments disclosed herein can be implemented or performed with a general purpose processor…; [00137]: generic principles described herein. It is apparent that the additional elements the “online computing system”, “network”, “plurality of computing devices”, “first computing device” and “user interface of the first computing device” are recited as generic, or part of generic devices, performing their generic functions of receiving (steps 1, 8 and 13), routing (step 9), transmitting (step 12) and displaying data (step 14). As mapped in the right column of the Independent Claim 1/Revised 2019 Guidance Table above, the receiving, routing, transmitting and displaying data (causing data display) represent insignificant extra solution activity (i.e., gathering or display of data) that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g); 2019 Memorandum, 55 n.31; Bancorp Servs., LLC v. Sun Life Assur. Co. of Can., 771 F. Supp. 2d 1054, 1066 (E.D. Mo. 2011) aff'd, 687 F.3d 1266 (Fed. Cir. 2012) (explaining that “storing, retrieving, and providing data…are inconsequential data gathering and insignificant post solution activity”). See buySAFE v. Google, Inc, 765 F.3d 1350, 1355 (Fed. Circ. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”). In regard to the data being manipulated, for example, profile data, list of users, total score, it is important to note that “information as such is an intangible” and collecting, analyzing, and displaying that information, without more, is an abstract idea. See Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344–45 (Fed. Cir. 2018) (quoting Elec. Power Grp., 830 F.3d at 1353–54 and citing similar decisions holding that displaying different types or sets of information from various sources on a generic display is abstract absent a specific improvement to the way computers or other technologies operate). The claim fails to recite the details regarding how the additional elements aid the method, the extent to which the computer aids the method, or the significance of the additional claim elements to the performance See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). Transmitting and displaying information does not effect a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21. Also, the end result of updating information is an abstract step since humans have long, mentally (memorization) or using pen and paper, updated information based on observation, evaluation, judgment, opinion. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a network, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claim as a whole merely describes how to generally “apply” the concept of updating total user score. See MPEP § 2106.05(f). The claim limitations amount to merely indicating a field of use or technological environment (a network) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). The instant claim as a whole merely uses computer instructions to See Elec. Power Grp. LLC v. Alstom, 830 F.3d 1350, 1353 (Fed. Cir. 2016) (pointing out “that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the “online computing system”, “network”, “plurality of computing devices”, “first computing device” and “user interface of the first computing device” in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification, as noted above. 
See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result. Each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).
Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Independent claim 12 is a non-transitory computer-readable storage medium storing computer program instructions executable by a processor to perform operations comprising steps comparable to those of method claim 1 (Specification [00119]: removable storage medium 580 is a non-transitory computer readable medium 
	Independent claim 24 is an online computing system comprising: at least one processor; and a memory coupled with the at least one processor, the memory comprising instructions which, when executed by the processor, cause the system to perform operations comprising steps comparable to those of method claim 1 (Specification [00115]: The processor enabled device 550 preferably includes one or more processors, such as processor 560. Additional processors may be provided, such as an auxiliary processor to manage input/output, an auxiliary processor to perform floating point mathematical operations, a special-purpose microprocessor having an architecture suitable for fast execution of signal processing algorithms (e.g., digital signal processor), a slave processor subordinate to the main processing system (e.g., back-end processor), an additional microprocessor or controller for dual or 
	In regard to the dependent claims:
	Dependent claims 2, 5-11, 13 and 16-23 include all the limitations of respective  independent claims 1 and 12 from which they depend and, as such, recite the same abstract idea(s) noted above for respective claims 1 and 12. The additional limitations of transmitting data, receiving data, and causing data display (claims 5, 13 and 16) represent insignificant extra solution activity (i.e., gathering or display of data) and are elements that the courts have recognized as well-understood, routine, conventional activity in particular fields. See January 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g) and MPEP 2106.05(d), II, i. Furthermore, claims 22, 5-11, 13 and 16-23 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. While dependent claims 2, 5-11, 13 and 16-23 may have a narrower scope than the representative claims, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 2, 5-11, 13 and 16-23 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Response to Arguments
Claim Rejections under 35 U.S.C. § 101 
	Applicant’s arguments filed on 03/16/2021 in regard to the rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Contrary to Applicant’s remarks that “the claims are not directed to "social activities, teaching, and following rules and instructions"” and that none of the examples of the October 2019 Update are applicable here, representative claim 1 indeed is a method of organizing human activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and
following rules or instructions)”. For example, “assigning points to a user based on a number and frequency of visits to one or more venues in the first category of venue” (step 4), as recited in claim 1, relates to applying rules to the data gathered at step 1. Likewise, “generating a total score for the user based on the assigned points to the user” (step 6) as recited in claim 1, relates to applying rules to the data gathered at steps 1-5.
	Additionally, as noted in the Independent Claim 1/January 2019 Guidance Table above, the claims recite a mental process including an observation, evaluation, judgment, opinion. Applicant is respectfully reminded that the Federal Circuit has held abstract the concepts of collecting information, analyzing it, and displaying certain results in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1351–54 (Fed. Cir. 2016) (Claim for detecting events by receiving, detecting, analyzing, displaying, accumulating, and updating data, and deriving a composite indicator from that data was directed to the abstract idea of “collecting information, analyzing it, and displaying certain results of the collection and analysis.”).
	Applicant’s remark that “the claims are directed to solving a technical problem in an online system. As explained in paragraphs 3-4 of the application as filed, in conventional online systems, determining who is an expert about a specific venue/event 
	In regard to Applicant’s reference to “the inherently limited scale of a singular user's social network”, Applicant has not provided and the Examiner failed to find any technical benefits  to support Applicant’s remarks. 
	Applicant’s remarks that “the claimed features cannot practically be performed in the human mind. Given the vast amount of information and real-time nature of online computing systems and the claimed features (e.g., receiving real-time GPS location data, processing such data from a plurality of computing devices, routing a query in real time to multiple computing devices, determining map scale, and so forth) it is not possible, let alone practical, for the claimed features to be performed in the human mind” and that “it is not clear why such a method would ever be contemplated to be See MPEP § 2106.05(a). Additionally, nowhere does Applicant point to specific claim limitations that distinguish over a human process. While the claim language requires “a plurality of computing devices, each of the plurality of computing devices associated with a respective user”, under the broadest reasonable interpretation, the plurality of users/computing devices could be a reasonably small number particularly in view of the fact that the claim language is silent on the volume of data retrieved and processed. Furthermore, the claim does not require that a vast amount of information be retrieved and processed/analyzed such that the analysis could not be practically done by the human mind. Also, the instant specification does not describe any data volume benefit over “conventional systems”. Moreover, it is well settled that merely using a computer to perform more efficiently what could otherwise be accomplished manually does not confer patent-eligibility. See Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 687 F.3d 1266, 1279 (Fed. Cir. 2012) (“Using a computer to accelerate an ineligible mental process does not make that process patent-eligible.”); MySpace, Inc. v. GraphOn Corp., 
	In view of the foregoing, the Examiner maintains that the claims are not patent eligible and remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715